Vanguard Admiral Funds ® Supplement to the Statement of Additional Information Dated December 28, 2012 The transaction fees imposed on purchases and redemptions of ETF Creation Units of Vanguard S&P 500 Growth Index Fund, Vanguard S&P 500 Value Index Fund, Vanguard S&P Mid-Cap 400 Growth Index Fund, Vanguard S&P Mid-Cap 400 Value Index Fund, Vanguard S&P Small-Cap 600 Growth Index Fund, and Vanguard S&P Small-Cap 600 Value Index Fund have been modified as follows: Vanguard ETF ® Old Transaction Fee New Transaction Fee S&P 500 Growth ETF $750 $500 S&P 500 Value ETF $750 $500 S&P Mid-Cap 400 Growth ETF $750 $500 S&P Mid-Cap 400 Value ETF $750 $500 S&P Small-Cap 600 Growth ETF $1,000 $500 S&P Small-Cap 600 Value ETF $1,000 $500 Statement of Additional Information Text Changes The table on page B-49 under Transaction Fee on Purchases of Creation Units is replaced with the following: Transaction Fee Vanguard ETF on Purchases S&P 500 Growth ETF $500 S&P 500 Value ETF S&P Mid-Cap 400 ETF S&P Mid-Cap 400 Growth ETF S&P Mid-Cap 400 Value ETF S&P Small-Cap 600 ETF S&P Small-Cap 600 Growth ETF S&P Small-Cap 600 Value ETF © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SAI 3340A 062013
